ACCEPTED
                                                                                                                                                     01-15-00656-CV
                                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                                  HOUSTON, TEXAS
Appellate Docket Number: 01-15-00656-CV                                                                                                         8/20/2015 5:33:25 PM
                                                                                                                                               CHRISTOPHER PRINE
Appellate Case Style:          Hassan Chahadeh                                                                                                                CLERK

                        Vs.
                               Regions Bank

Companion Case No,:                                                                                                  FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                              8/20/2015 5:33:25 PM
                                                                                                              CHRISTOPHER A. PRINE
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                      Clerk
                                               Appellate Court: 1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

0 Person       ❑ Organization (choose one)                                          Lead Attorney
                                                                            First Name:        Wade
First Name:         Hassan                                                  Middle Name: T.                                    k   ,talegbrusl-

Middle Name:                                                                Last Name:         Howard                                      Aft        Ali
Last Name:          Chahadeh                                                Suffix:
                                                                            Law Firm Name: Liskow & Lewis
Suffix:
Pro Se: Q                                                                   Address 1:         1001 Fannin
                                                                            Address 2:         Suite 1800

                                                                            City:              Houston
                                                                            State:     Texas                        Zip-Fit:        77002

                                                                            Telephone:         713-651-2886                ext.
                                                                            Fax:       713-651-2908
                                                                            Email:     wthoward@liskow.com

                                                                            SBN:       00787725

I. Appellant                                                                II. Appellant Attorney(s)

12 Person       ❑ Organization (choose one)                                 •       Lead Attorney
                                                                            First Name:        Alma
First Name:         Hassan                                                  Middle Name: F.

Middle Name:                                                                Last Name:         Gomez

Last Name:          Chahadeh                                                Suffix:
                                                                            Law Firm Name: Liskow & Lewis
Suffix:       ,,.
Pro Se: 0                                                                   Address 1:         1001 Fannin
                                                                            Address 2:         Suite 1800




                                                                 Page 1 of 10
                                                 City:             Houston
                                                 State: Texas                        Zip+4: 77002
                                                 Telephone:        713-651-2974           ext.
                                                 Fax:       713-651-2908
                                                 Email: afgomez.@liskow.com
                                                 SBN: 24069800

III. Appellee                                    IV. Appellee Attorney(s)
    Person ®Organization (choose one)            Z Lead Attorney
                                                 First Name:       Andrew
First Name:                                      Middle Name: 1.
Middle Name:                                     Last Name:        Kerr
Last Name:                                       Suffix:
Suffix:                                          Law Firm Name: Strasburger & Price, LLP
Pro Se: 0                                        Address 1:        2301 Broadway Street
                                                 Address 2:
                                                 City:             San Antonio
                                                 State: Texas                        Zip+4: 78351
                                                 Telephone:        210-250-6015           cxt.
                                                 Fax:       210-258-2721
                                                 Email: andy.kerr@strasburger.com
                                                 SBN: 11339500

III. Appellee                                    IV. Appellee Attorney(s)
❑ Person El Organization (choose one)            ❑       Lead Attorney
                                                 First Name:       Charles John Muller
First Name:                                      Middle Name: John
Middle Name:                                     Last Name:        Muller, IV
Last Name:                                       Suffix:
Suffix:                                          Law Firm Name: Strasburger & Price, LLP
Pro Se: 0                                        Address 1:        2301 Broadway Street
                                                 Address 2:
                                                 City:             San Antonio
                                                 State: Texas                        Zip+4. 78251
                                                 Telephone:        210-250-6015           ext.
                                                 Fax:       210-258-2721
                                                 Email: john.muller@strasburger.com
                                                 SBN: 24070306

III. Appellee                                    IV. Appellee Attorney(s)
❑ Person ®Organization (choose one)              ❑       Lead Attorney
                                                 First Name:       Clifford
First Name:                                      Middle Name: Bowie

                                        Page 2 of 10
Middle Name:            Last Name:      Husted
Last Name:              Suffix:
Suffix:                 Law Firm Name: Strasburger & Price, LLP
Pro Se: Q               Address 1:      909 Fannin Street
                        Address 2:      Suite 2300
                        City:           Houston
                        State: Texas                        Zip+4: 77010
                        Telephone:      713-951-5600            ext.
                        Fax:      713-951-5660
                        Email: Bowie.husted@strasburger.com
                        SBN: 00796803




               Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: 4/27/15 & 6/29/15                         Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: July 29, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: ❑ Yes 0 No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            ❑ Yes     a No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           • Yes         No

Permissive? (See TRAP 28.3):                  • Yes U No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      ❑ Yes     a No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          • Yes   No

If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?         ❑ Yes         iNo
Judgment or order disposes of all parties and issues:    a   Yes • No
Appeal from final judgment:                              • Yes ❑ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   ❑ Yes U No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                IllYes       No                If yes, date filed:

Motion to Modify Judgment:          ❑Yes      a No                  If yes, date filed:
Request for Findings of Fact        ❑ Yes     5 No                  If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:                ❑ Yes     • No                  If yes, date filed:
                                     5 Yes W      No                If yes, date filed:
Motion under TRCP 306a:
Other:                              ❑ Yes ❑ No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     ❑ Yes     a   No               If yes, date filed:

Contest filed in trial court:       5Yes      • No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: ❑ Sustained          ❑ Overruled                Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    D Yes a No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number;




IX. Trial Court And Record

Court: 270th                                                        Clerk's Record:
County: Harris                                                       Trial Court Clerk:                  D County
                                                                                           i4 District
Trial Court Docket Number (Cause No.): 2012-674124                   Was clerk's record requested?         Yes D No

                                                                     If yes, date requested: August 20, 2015
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:       Brent                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                ®Yes ON°      Indigent
Last Name:        Gamble
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :        Suite 420
City:              LIQUston
State: Texas                          Zip + 4: 77002
Telephone: 713-368-6400                 ext.    MR
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?          D Yes      No
Was reporter's record requested?       0 Yes 0 No

Was there a reporter's record electronically recorded?   D Yes ci No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?     D Yes ❑ No DIndigent




                                                               Page 5 of 10
• Court Reporter                         • Court Recorder
❑ Official                               ❑ Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address!:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed:      Yes • No            If yes, date filed: July 29, 2015

Will file: ❑ Yes ❑ No



XL Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?        • Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?             Yes • No

If no, please specify:
Has the case been through an ADR procedure?           •Yes     ❑ No
If yes, who was the mediator? Alice Oliver Parrott
What type of ADR procedure? Mediation
At what stage did the case go through ADR?             Pre-Trial   ❑ Post-Trial      ❑ Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
The trial court erred in granting Regions' summary judgment against Chahadeh for amount allegedly due on a promissory note, pursuant to a commercial,
guaranty signed by Chahadeh.
How was the case disposed of?        Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:              $1,060,014.10
Punitive (or similar) damages: $0.00

                                                                   Page 6 of 10
Attorney's fees (trial):    $433,613.83
Attorney's fees (appellate): $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     ❑ Yes ►mod No
Does judgment have language that one or more parties "take nothing"? VI Yes ❑ No
Does judgment have a Mother Hubbard clause? EgYes ❑ No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):     ❑1 ❑2 ❑3               4   Ei 5
Please make my answer to the preceding questions known to other parties in this case,         E] Yes ❑ No
Can the parties agree on an appellate mediator? ❑ Yes [Ej No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XII1. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style,

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                               Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               ❑ Yes Z No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ❑ Yes X No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             ❑ Yes Z No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.slitml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ❑ Yes Z No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at littmli,www.tex-app,org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            August 20, 2015



Printed Name: Alma F. Gomez                                                               State Bar No.: 24069800



Electronic Signature: /s/ Alma F. Gomez
    (Optional)




                                                                Page 8 of 10
XVI, Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Ay ust 20, 2015        •



SIgnature of counsel (or pro se party)                                    Electronic Signature: Is/ Alma F. Gornez
                                                                                (Optional)

                                                                          State Bar No.: 24069800
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a\party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:     August 20, 2015
Manner Served: Email

First Name:      Andrew

Middle Name: L•
Last Name:       Kerr
Suffix:
Law Firm Name: Strasburger & Price LLP

Address 1:       2301 Broadway Street
Address 2:
City:            San Antonio
State Texas                          Zip+4: 78215
 Telephone:      (210) 250-6015      ext.
Fax:      (210) 258-2721
Email: andy.kerr@strasburger.com
If Attorney, Representing Party's Name: Regions Bank
Please enter the following for each person served:




                                                                Page 9 of 10
Date Served:    August 20, 2015
Manner Served: Email

First Name:     Clifford

Middle Name: B.
Last Name:      I lusted
Suffix:
Law Firm Name: Strasburger & Price LLP

Address 1:      909 Fannin
Address 2:      Suite 2300

City:           Houston
State Texas                       Zip+4: 77010

Telephone:      (713) 951-5600    ext,   gun
Fax:      (713) 951-5660
Eni a j   bowieltusted@strasburger.com

If Attorney, Representing Party's Name: Regions




                                                  Page 10 of 10